Title: To John Adams from Edmund Jenings, 2 June 1779
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Paris June 2d. 1779
     
     I am much honored by the open and Confidential Manner, in which you have written to me; in return to which, I must assure you, that I heartily Concur with You in your Sentiments of the Necessity of the french Courts holding a Most liberal and neutral Conduct, and that it will do so, I look upon the New Appointment, to be an Earnest. I am to have the Honour of meeting the Gentleman, who is going out, to­morrow at Dinner. I have heard such Accounts of Him, that I Shall go much prejudiced in his favor. Your Opinion of the Necessity of appointing different Men for the Mercantile Maritime and Money Matters are just. At present the Power of the Minister is vast indeed, too much for any Man, and in Case of Accidents, the whole depending on one life, maybe highly detrimental to the States for want of a Successor or Chargé des Affaires on the Spot.
     When you was informd that Mr. D was coming over, you ought to be informed it was not much Credited by me, it was however positively assertd by one of his friends. But when I asked the Question of another, I was convincd there was little foundation for it. You show me the Impropriety of the permission. The Narrow Capacity, the Immeasurable Vanity, together with the Intrigue and Subtility of the Man, must make Him most dangerous. But I must tell you He is in the highest Repute here—His bust was placed in your Apartments immediately as you Quitted them.
     The Questions you Ask, as to the intended Expedition occurred to every one. Some others might be Asked? Who advised the Sending french Troops to any part of America? And who contested that the Alliance, which surely ought to have attended the American Ships out, when left by the french Men of war, on their own most Dangerous Coasts? but to these and other Questions, the Answer is now given. The Expedition is totally Laid Aside; so that you may yet go in your favorite Vessel.
     I Know the Difficulty of recommending Men who may be proper to discharge the public business, but I think I can with Ease and pleasure recommend Mr. Joshua Johnson, now residing at Nantes, to be Consul there. He is the Brother of the Govr. of Maryland, and is at present charged with the particulars Commission of that State. But is there not at present a Commercial Agent or Consul there already?
     I was preventd sending to You by the last Post. I have since I wrote the foregoing seen the Minister who Answered my Expectation. He sets out tomorrow for L Orient. He goes by the Way of Orleans I believe to visit Choiseul. I shall beg the favor of his Secretary to deliver a Packet to You—of Which I Shall be obliged to you for the Delivery in America. They Talk in England and Here of Spain taking a part. The Jamaica fleet is arrived.
     I beg you remember me to your Son and Mr. Ford who I Hope goes with You. You all go with my best Wishes.
     
      I am Dear Sir Your Most Obt Humble Servt
      Edm: Jenings
     
     